


110 HRES 802 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 802
		In the House of Representatives, U.
		  S.,
		
			November 8, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3355) to ensure the availability and affordability of homeowners'
		  insurance coverage for catastrophic events.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 3355) to ensure the
			 availability and affordability of homeowners' insurance coverage for
			 catastrophic events. The first reading of the bill shall be dispensed with. All
			 points of order against consideration of the bill are waived except those
			 arising under clause 9 or 10 of rule XXI. General debate shall be confined to
			 the bill and shall not exceed one hour equally divided and controlled by the
			 chairman and ranking minority member of the Committee on Financial Services.
			 After general debate the bill shall be considered for amendment under the
			 five-minute rule. It shall be in order to consider as an original bill for the
			 purpose of amendment under the five-minute rule the amendment in the nature of
			 a substitute recommended by the Committee on Financial Services now printed in
			 the bill. The committee amendment in the nature of a substitute shall be
			 considered as read. All points of order against the committee amendment in the
			 nature of a substitute are waived except those arising under clause 10 of rule
			 XXI. Notwithstanding clause 11 of rule XVIII, no amendment to the committee
			 amendment in the nature of a substitute shall be in order except those printed
			 in the portion of the Congressional Record designated for that purpose in
			 clause 8 of rule XVIII and except pro forma amendments for the purpose of
			 debate. Each amendment so printed may be offered only by the Member who caused
			 it to be printed or a designee and shall be considered as read. At the
			 conclusion of consideration of the bill for amendment the Committee shall rise
			 and report the bill to the House with such amendments as may have been adopted.
			 Any Member may demand a separate vote in the House on any amendment adopted in
			 the Committee of the Whole to the bill or to the committee amendment in the
			 nature of a substitute. The previous question shall be considered as ordered on
			 the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions.
		2.During consideration in the House of H.R.
			 3355 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
